DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a New Application entered 11//23/2021.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



4.	Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Zane et al (US 2017/0171341).

Regarding Claims 1, 8 and 15, Zane discloses a system (see Fig. 1, -100), comprising at least one processor (inherent in a server such as a proxy server or web server 108); and at least one memory communicatively coupled to the at least one processor (see Para 84) and comprising computer-readable instructions that upon execution by the at least one processor cause the at least one processor to perform operations comprising receiving a request of playing live broadcast content from a client computing device (see Para 46; such as receiving a request of rewinding live broadcast content from a client device), wherein the request comprises information indicating a first address associated with the live broadcast content (see Para 25; Para 41-44; Para 49; Para 57; Para 72; such as an URL associated with the live broadcast content), and the request further comprises a playback time parameter indicating a playback time length (see Para 46; such as replay from any point in an event up to the live moment); generating a second address based on a current system time parameter, the first address, and the playback time parameter; and obtaining live broadcast content based on the second address and transmitting the live broadcast content to the client computing device (see Para 46-49; such as generating a second URL via a sliding window set of segment URLs corresponding to the designated playback point rewind from the live moment, and play back the live broadcast content from the designated point).

Regarding Claims 2, 9 and 16, Zane further discloses in response to determining that the request does not comprise the playback time length, setting the playback time parameter as zero (see Para 46-49; user is able to request playback from the live moment).

Regarding Claims 3, 10 and 17, Zane further discloses the generating a second address based on a current system time parameter, the first address and the playback time parameter further comprises determining an absolute time parameter based on a difference between the current system time parameter and the playback time parameter; and generating the second address based on the absolute time parameter and the first address (see Para 46-49).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 4, 6-7, 11, 13-14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zane et al (US 2017/0171341) as applied to claims 1, 8 and 15 above, and further in view of Loheide et al (US 2020/0413117).

Regarding Claims 4, 11 and 18, Zane discloses the obtaining live broadcast content based on the second address and transmitting the live broadcast content to the client computing device further comprises obtaining a segment index file and sending the segment index file to the client computing device (see Para 5-7; Para 32; Para 41-43; such as obtaining and sending a segment playlist to the client device), wherein the segment index file comprises index information associated with a plurality of video segments of the live broadcast content (see Para 43; the playlist contain the URLs of the available media segments); receiving a request for at least one video segment among the plurality of video segments from the client computing device, wherein the request comprises index information associated with the at least one video segment; obtaining the at least one video segment based on the index information associated with the at least one video segment; and sending the at least one video segment to the client computing device (see Para 43; sending a corresponding segment to the user when the user requesting it from the playlist) but is silent about obtaining a segment index file based on the second address.
In an analogous art, Loheide discloses, as in one embodiment, a client request from the first client device. The client request comprises at least a program identifier referenced in the published first programming schedule with respect to a playback position in the published first programming schedule. The one or more processors in the system may be further configured to insert manifest data and indexed metadata of a programming content associated with the program identifier (see Para 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Ramaswamy and Anderson to include obtaining a segment index file based on the second address as taught by Loheide so most updated playlist can be provided.

Regarding Claims 6 and 13, Zane in view of Loheide would disclose and render determining whether the segment index file exists in a local cache; and in response to determining that the segment index file does not exist in the local cache, obtaining the segment index file from an origin server computing device in the CDN to be obvious (see Para 7; Para 11; proxy server would provide playlist if stored locally, otherwise request from th one or more network servers).

Regarding Claims 7, 14 and 20, Zane in view of Loheide would disclose and render determining whether the at least one video segment exists in a local cache; in response to determining that the at least one video segment exists in the local cache, sending the at least one video segment in the local cache to the client computing device for display of the at least one video segment; and in response to determining that the at least one video segment does not exist in the local cache, obtaining the at least one video segment from an origin server computing device in the CDN to be obvious if the video segment is not available at the cache and would be provided from the content provider (see Zane: Para 29; such web server illustratively caches video segments and associated index files received from the content provider).

Allowable Subject Matter
6.	Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Claims 1-4, 6-11, 13-18 and 20 are rejected.
	Claims 5, 12 and 19 are objected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426